Citation Nr: 0838520	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
February 1969 and form April 1973 to November 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2008.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran had active service from September 1968 to 
February 1969 and from April 1973 to November 1983.  He seeks 
to establish service connection for Hepatitis C.

Service medical treatment records show that in March 1976 the 
veteran was hospitalized for hepatitis.  At the time of the 
hospitalization the veteran stated that he did not know how 
he may have contacted hepatitis although he stated he had 
been in contact with patients with hepatitis at the hospital.  
The veteran's DD-214 shows his MOS as 91D20, Operating Room 
Specialist.  Records also show that the veteran admitted to 
polysubstance drug use including some IV drugs in the past, 
although he stated he had not used any "hard" drugs in the 
past 6 months.  The final diagnosis was Hepatitis, Australian 
antigen positive, not considered drug related.  

Private medical treatment records of November 2001 note that 
the veteran tested positive for HC confirmatory, as well as 
HB cor and HB surface antibody.  He was diagnosed with 
Hepatitis B and Hepatitis C.  

VA outpatient treatment records show laboratory tests showing 
positive Hepatitis B surface antibodies.  

A VA examination report of February 2007 notes the veteran 
reported he worked as an Operating Room technician while in 
service.  He denied any needle sticks.  He stated he was 
first diagnosed with hepatitis C in 2001.  He reported a 
blood transfusion at age 7, denied history of IV drug use, 
snorting, shared tooth brushes, piercings or razors.  He was 
diagnosed with hepatitis C.  In an Addendum of March 2007, 
the examiner noted that considering the notations in service 
that the veteran admitted to IV drug use within the previous 
6 months in 1976, while the veteran denied IV drug use during 
the interview, the record establishes that he did use IV 
drugs.  Considering his history of IV drug use in addition to 
the blood transfusion at age 7, the examiner opined that the 
veteran's current HCV diagnosis is more likely than not 
secondary to blood transfusion in childhood and or IV drug 
use as an adult, and not due to any other event that may have 
occurred during active duty.  

At a Travel Board hearing of June 2008, the veteran testified 
that while in service he was hospitalized with about 17 other 
people for hepatitis.  He testified he was told at the time they 
had Non A, Non B hepatitis.  He further testified that while 
working in the Operating Room, he would at times be soaked in 
patient's blood.  He also stated that he was stuck with a needle 
after service in 1985 but that it was a clean needle which was 
being prepped for surgery and had not been used on the patient 
yet.  Finally, he denied any IV drug use.  He explained that he 
had reported he smoked marijuana on occasion, but that since he 
was stationed in Germany at the time and IV drug use was very 
common there, the doctor concluded that if he was using 
marijuana, he must also be using IV dugs.  

	As there is evidence of hepatitis in service and 
considering the veteran's duties as Operating Room 
Specialist, his exposure to blood, and the current positive 
findings of hepatitis B antibodies and hepatitis C antigens, 
please review the veteran's entire claims folder and answer 
the following questions:

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
VA examination with a specialist for 
infectious diseases or hepatology, not 
with a registered nurse or physician's 
assistant, to determine the most accurate 
etiology of the currently diagnosed 
hepatitis C.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that the 
veteran's hepatitis C is related to 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  Specifically the 
examiner should answer the following 
questions: (a) whether the veteran's 
duties as an operating room technician in 
service may have been the source of 
infection; (b) whether it is possible 
that the veteran had hepatitis C in 
service which went undiagnosed (c) 
whether the reports of IV drug use may 
have been a source of infection 
considering the in-service determination 
that the veteran's hepatitis was not 
considered to be due to drugs.  The 
claims folder should be made available to 
the examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




